DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 and 7/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. US 2015/0236097.

Re claim 1, Suzuki teaches a single crystal diamond (12, 14 and 16, fig1B, [14, 15, 16]) comprising a first single crystal diamond layer (14, fig1B, [14]) formed on a substrate (12, fig1B, [14]) and containing a point defect (p-type, [14]), wherein the first single crystal diamond layer has a lower dislocation density than the substrate (inherently dislocation on substrate 12 suppressed by the point defects on P type layer 14. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I)).
Re claim 2, Suzuki teaches the single crystal diamond according to claim 1, further comprising a second single crystal diamond layer (16, fig1B, [16]) grown on the first single crystal diamond layer (14, fig1B, [14]) and having a lower dislocation density than the substrate (inherently dislocation on substrate 12 suppressed by the point defects on P type layer 14 and further suppressed by the point defects of n-type layer 16. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I)).
Re claim 5, Suzuki teaches the single crystal diamond according to claim 1, wherein the first single crystal diamond layer has a film thickness of 1 µm or more (14 with trenches in range 0.3-1 µm, fig1B, [17]).
Re claim 7, Suzuki teaches the single crystal diamond according to claim 2, wherein the first single crystal diamond layer further contains a p-type dopant (14, fig1B, [14]).
Re claim 11, Suzuki teaches the single crystal diamond according to claim 2, wherein the first single crystal diamond layer has a film thickness of 1 µm or more (14 with trenches in range 0.3-1 µm, fig1B, [17]).

Claim(s) 1, 2, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eon et al. US 2016/0071936.

Re claim 1, Eon teaches a single crystal diamond (fig1A) comprising a first single crystal diamond layer (103, fig1A, [30]) formed on a substrate (101, fig1A, [30]) and containing a point defect (p++, [30]), wherein the first single crystal diamond layer has a lower dislocation density than the substrate (Inherently dislocation on substrate 101 suppressed by the point defects on P++ layer 103. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I)).
Re claim 2, Eon teaches the single crystal diamond according to claim 1, further comprising a second single crystal diamond layer (105, fig1A, [30]) grown on the first single crystal diamond layer (103, fig1A, [30]) and having a lower dislocation density than the substrate (inherently dislocation on substrate 101 suppressed by the point defects on P++ layer 103 and further suppressed by the point defects of P- layer 105. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima 
Re claim 4, Eon teaches the single crystal diamond according to claim 2, wherein the second single crystal diamond layer has a lower dislocation density than the substrate by two orders of magnitude or more (103 with 1x1019-5x1021 atoms/cm3 point defects and 105 with 1x1014-5x1016 atoms/cm3 point defect density of 103 higher than that of current application layer 2 of 1x1018-1x1021 atoms/cm3 [49]. Inherently dislocation on substrate 101 suppressed by the point defects on P++ layer 103 and further suppressed by the point defects of P- layer 105. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I)).
Re claim 7, Eon teaches the single crystal diamond according to claim 2, wherein the first single crystal diamond layer further contains a p-type dopant (103 P++, fig1A, [30]).
Re claim 8, Eon teaches a semiconductor element comprising: 
the single crystal diamond according to claim 7 (fig1A); 
a first metal (109, fig1D, [43]) that forms a Schottky contact with the second single crystal diamond layer ([43]); and 
a second metal (107, fig1D, [32]) that forms an ohmic contact with the first single crystal diamond layer ([32]) or the second single crystal diamond layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eon et al. US 2016/0071936.

Re claim 6, Eon teaches the single crystal diamond according to claim 2, wherein the second single crystal diamond layer has a film thickness of 0.5-50 µm (105, fig1A, [30]).
Eon does not explicitly show wherein the second single crystal diamond layer has a film thickness of 200 µm or more.
However, given the teaching of the references, one skilled in the art would recognize the film thickness to be a result effective variable which can be tailored through routine experimentation in order to lower leakage current and achieve higher breakdown electric field strength of the Schottky diode. It would have been obvious to determine the optimum thickness of top diamond layer. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Allowable Subject Matter
Claims 3, 9, 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
3, 9, 10, 12 and 13 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the doping material of silicon and molybdenum and one of tungsten, tantalum, rhenium, iron, nickel, cobalt, aluminum, gallium, germanium, iridium, and phosphorus.
Specifically, the limitations are material to the inventive concept of the application in hand to have less dislocation density in the upper homoepitaxial diamond layer and form a Schottky diode with lower leakage current and higher breakdown electric field strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XIAOMING LIU/Examiner, Art Unit 2812